Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

Francisco Taveras and David Moya
d/b/a South Broadway Market,

Respondent.

Docket No. C-12-1138
FDA Docket No. FDA-2012-H-0903

Decision No. CR2652

Date: October 19, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. CTP seeks to impose civil
money penalties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s
implementing regulations.

The Complaint alleges the following facts. Respondents own an establishment in
Lawrence, Massachusetts that sells tobacco products. Complaint § 2. CTP conducted
three inspections of the establishment. Complaint § 8. During an April 26, 2011
inspection, an FDA-commissioned inspector observed the “sale of individual cigarettes”
at Respondents’ establishment. Complaint § 9.
On July 7, 2011, CTP issued a warning letter to Respondent specifying the violation that
the inspector observed. The letter warned Respondent that a failure to correct the
violation could result in the imposition of civil money penalties and that it was
Respondent’s responsibility to ensure compliance with the law. Complaint J 9. On July
25, 2011, Mr. David Moya responded on behalf of Respondent and acknowledged receipt
of the warning letter and Respondent’s continuing obligation to comply with the Act and
its implementing regulations. Complaint § 10.

During a subsequent inspection, an FDA-commissioned inspector documented that “a
person younger than 18 years of age was able to purchase a package of Newport Box

100s cigarettes on April 17, 2012, at approximately 11:09 AM.” Complaint § 1. The
inspector also documented that “the minor’s identification was not verified before the
sale... on April 17, 2012, at approximately 11:09 AM.” Complaint § 1.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on August 24, 2012, via United Parcel Service. CTP charged Respondent
with violating 21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor), 21 C.F.R.

§ 1140.14(b)(1) (failure to verify the age of a person purchasing tobacco products by
means of photographic identification containing the bearer’s date of birth), and 21 C.F.R.
§ 1140.14(d) (sale of individual unpackaged cigarettes). Complaint §{ 1,9. CTP asked
the CRD to impose a $500 civil money penalty based on three alleged violations of the
regulations in a 24-month period. Complaint § 12.

The cover letter to the Complaint and the Complaint provided detailed instructions
related to filing an answer and requesting an extension of time to file an answer. The
letter and Complaint stated that failure to file an answer could result in the imposition of
a civil money penalty against Respondent. Respondent neither filed an answer nor
requested an extension of time within the 30-day time period prescribed in 21 C.F.R.

§ 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that the:

presiding officer shall assume the facts alleged in the complaint to be true,
and if such facts establish liability under the relevant statute, the presiding
officer shall issue an initial decision within 30 days of the time the answer
was due, imposing: (1) The maximum amount of penalties provided for by
law for the violations alleged; or (2) The amount asked for in the complaint,
whichever amount is smaller.
21 C.F.R. § 17.11 (a). Further, a failure to file a timely answer means that “respondent
waives any right to a hearing and to contest the amount of penalties and assessments”
imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. I also find that CTP’s request to impose a $500 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $500.
This initial decision becomes final and binding upon both parties within 30 days of the
date of its issuance. 21 C.F.R. § 17.11(b).

/s/
Scott Anderson
Administrative Law Judge
